Citation Nr: 0102253	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for a right foot 
disorder, claimed as secondary to the residuals of left foot 
injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from December 1977 to July 
1979.

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issues on appeal.  That record generally is 
mixed with regard to whether a current disability exists as 
to each of the disorders for which service connection is 
claimed.  Although it is clear that the veteran has a left 
foot disability based on private medical records from 1998, 
and a more recent private medical statement at least 
documents a diagnosis of tinnitus and sensorineural hearing 
loss, there are no medical records that currently document a 
recent diagnosis of migraine headaches, a current eye 
disorder other than refractive error (refractive error of the 
eye is not a disease on injury in the meaning of applicable 
legislation for disability compensation purposes under 
38 C.F.R. § 4.9 (2000)), or disability associated with the 
right foot.  However, the Board does recognize that service 
medical records reveal assessments of eye disability other 
than that associated with refractive error such as esotropia 
and problems with depth perception.  In view of this 
ambiguity, and in light of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), the Board is not prepared to wholly rule 
out the existence of any of the claimed disabilities at this 
time.  As for disability associated with migraine headaches 
and the right foot, the veteran has testified to persistent 
symptoms and both the veteran and her spouse assert recent 
treatment for these disorders.  Consequently, on this basis, 
the Board will also request that further development be taken 
with respect to these claimed disabilities.

Accordingly, in light of recent pertinent legislative 
changes, the Board finds that the medical findings of record 
and testimony of the veteran and her spouse are sufficient to 
require that the veteran be afforded new Department of 
Veterans Affairs (VA) examinations to ascertain the etiology 
of all of her claimed disorders, and to provide specific 
opinions regarding the degree of medical probability that any 
such disorders are causally connected to service, or 
otherwise subject to service connection.

The Board would also request that additional effort be made 
to obtain treatment records previously or currently in the 
possession of Wilford Hall Medical Center, and dated since 
1977.  While the Board notes that there is an indication in 
the record that available records from 1978 did not identify 
the veteran, implicit in this statement is that there were 
treatment records from other years, and these records should 
also be reviewed to determine whether there are any records 
relating to treatment received by the veteran.  If so, these 
records should be obtained and associated with the claims 
folder.  There is also no indication that any effort was made 
to obtain any additional treatment records in the possession 
of the Waco Otolaryngology Association.

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any residuals of a 
left foot injury, a right foot disorder, 
claimed as secondary to the left foot 
injury, bilateral hearing loss, tinnitus, 
migraine headaches, and/or an eye 
disorder.  Any medical records other than 
those now on file pertaining to diagnoses 
of any of the above-noted disorders 
should be obtained and associated with 
the claims folder, including, but not 
necessarily limited to, medical treatment 
records from Waco Otolaryngology 
Association and those previously or 
currently in the possession of Wilford 
Hall Medical Center, and dated since 
1977.

3.  The veteran should then be afforded 
examinations by appropriate medical 
providers to determine the nature, status 
and etiology of any residuals of a left 
foot injury, a right foot disorder, 
bilateral hearing loss, tinnitus, 
migraine headaches, and/or an eye 
disorder.  All indicated studies must be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the medical 
providers.  After a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the medical providers should express 
opinions as to all of the questions 
related to his or her specific specialty:

(a) Did the veteran plainly have an eye 
and/or migraine headache disorder on 
entering service and, if so, what is the 
diagnosis(es) of the disorder at 
entrance?

(b) What is the nature, etiology and 
diagnosis of any left foot disorder, 
right foot disorder, bilateral hearing 
loss, tinnitus, migraine headaches, 
and/or an eye disorder found to be 
present during service or within one year 
of service?

(c) What is the etiology and correct 
diagnosis of any current disorder of the 
left foot, right foot disorder, bilateral 
hearing loss, tinnitus, migraine 
headaches, and eye disorder?

(d) What is the degree of medical 
probability that there is a causal 
relationship between any current left 
foot disorder, right foot disorder, 
bilateral hearing loss, tinnitus, 
migraine headaches, or eye disorder and 
any in-service disorders?

(e) What is the degree of medical 
probability that any pre-service eye 
and/or migraine headache disorder 
underwent an increase in disability 
during active duty beyond the natural 
progress of the disorder based on all 
evidence pertaining to the disorder 
before, during and after service?

(f) What is the degree of medical 
probability that any current right foot 
disorder is proximately due to or the 
result of residuals of in-service left 
foot injury?

(g) What is the degree of medical 
probability that some quantifiable 
component of a current right foot 
disorder represents aggravation by 
residuals of an in-service left foot 
injury? 

With respect to (g), if the physician 
still can not quantify the degree of 
additional disability representing the 
aggravation, but believes there has been 
aggravation, the physician should comment 
on how it may be determined that there 
has been aggravation of the right foot 
disorder by residuals of in-service left 
foot injury without resort to 
speculation.

If the physicians can not answer any of 
the above questions without resort to 
speculation, the physicians should so 
indicate.  The examiners should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences on his claims 
as the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claims 
for service connection for residuals of a 
left foot injury, a right foot disorder, 
claimed as secondary to residuals of in-
service left foot injury, bilateral 
hearing loss, tinnitus, migraine 
headaches, and an eye disorder.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




